DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in feature (b), there is no express antecedent basis for “ethylene glycol (EG)” chain structures.
In claim 1, in feature (b), it is unclear what the transesterification ratio of the recited EG, TPA and BD monomers represents, and how it is determined.
In claim 1, it is unclear what the orientation coefficient (c) represents, and how it is determined.
In claim 1, it is unclear whether the thermal shrinkage in each of the longitudinal and transverse directions is 4.0% or less.
In claim 1, in feature (d), inasmuch as the “4.0% or less” range includes negative lower limits [0061], it is unclear how said lower limits define a thermal “shrinkage”, vs thermal expansion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0183204 (Nanjo).
Nanjo discloses a biaxially oriented polyester film comprising a composition (meets Applicants’ condition (a)) including polybutylene terephthalate (PBT) (meets Applicants’ polybutylene terephthalate (A)) and polyethylene terephthalate (PET) (meets Applicants’ polyester (B)), wherein the film has a transesterification index of preferably 1 to 10% (embraces Applicants’ condition (b)) and a thermal shrinkage at 160˚C in both the MD and TD directions, preferably of 5 to 20% (e.g., abstract, [0012], [0041-0046], examples, claims).
In essence, Nanjo differs from the present claims in that the thermal shrinkage is determined at 160˚C, as opposed to 150˚C, and in being silent relative to an orientation coefficient.  With respect to the first difference, it would appear that Nanjo’s film having a thermal shrinkage at 160˚C of 5 would reasonably have a thermal shrinkage at 150˚C in both the MD and TD directions of 4% or less (meets Applicants’ condition (d)).  As to the second difference, Nanjo’s silence relative to an orientation coefficient implicitly suggests to one having ordinary skill in the art that any orientation coefficient (embraces Applicants’ condition (c)) would be viable in accordance with the ultimate properties desired.  Accordingly, the formulation of a film governed by the presently claimed conditions (a) – (d) is within the inventive scope of Nanjo’s inventive disclosure, and obvious to one having ordinary skill in the art. Absent evidence of unusual or unexpected results, no patentability can be seen in the presently claimed subject matter.
As to claim 2, Nanjo discloses PET.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765